PER CURIAM:
Taxpayers appeal from a Tax Court ruling that they did not qualify under I.R.C. § 1201 for a twenty-five percent capital gains tax rate on their sale of stock. 1976 T.C.M. ¶76,362 (P-H). The narrow issue before us is whether the Tax Court erred in concluding that the taxpayers had not sold their stock pursuant to a binding contract in effect on November 9, 1969. We cannot say that the Tax Court’s finding of fact on this issue is clearly erroneous or that it erred in holding that the alleged agreement was unenforceable. The Tax Court therefore is
AFFIRMED.